Citation Nr: 1509607	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  06-00 967	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 25, 2003, and prior to March 20, 2012.
 
2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to March 20, 2012.

3.  Entitlement to service connection for erectile dysfunction. 

4.  Entitlement to special monthly compensation based on the loss of use of a creative organ. 

5.  Entitlement to an earlier effective date for the grant of service connection for PTSD, to include on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active military service from October 1967 to August 1969.

This case was previously before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

In February 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO in Cleveland, Ohio.  A transcript of that hearing is of record.

A December 2012 Board decision denied the matters as listed on the Title Page, as well as entitlement to a rating in excess of 70 percent for PTSD for the period beginning March 20, 2012.  The Veteran appealed only the portions of the December 2012 Board decision (the third such appeal of a Board decision by the Veteran) that denied an initial rating in excess of 50 percent for PTSD from March 25, 2003, and prior to March 20, 2012, and entitlement to TDIU prior to March 20, 2012, to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the portions of the December 2012 Board decision that denied an initial rating in excess of 50 percent for PTSD from March 25, 2003 and prior to March 20, 2012, and entitlement to TDIU prior to March 20, 2012, and remanded these issues to the Board for readjudication.   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The information contained in the Veteran's electronic files include a January 2015 rating decision that continued the Veteran's entitlement to TDIU (effective from March 20, 2012) and litigation materials prepared in conjunction with the appeal of the December 2012 Board decision to the Court.  

With respect to the claims for entitlement to service connection for erectile dysfunction, special monthly compensation based on the loss of use of a creative organ, and entitlement to an earlier effective date for the grant of service connection for PTSD, to include on the basis of CUE, following a May 2014 rating decision denying these claims, a notice of disagreement with respect to the denial of these claims (as contained in the VBMS file) was received from the Veteran's attorney in July 2014, thereby requiring a statement of the case (SOC) addressing these matters. Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, since the effective date of service connection of March 25, 2003, and prior to March 20, 2012, his PTSD has been manifested by occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships but without more severe symptomatology so as to result in total occupational and social impairment. 

2.  Resolving all reasonable doubt in favor of the Veteran, his service-connected PTSD has precluded him from securing and following substantially gainful employment since March 25, 2003. 

CONCLUSIONS OF LAW

1.  For the period fr0m March 25, 2003, and prior to March 20, 2012, the criteria for an initial rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  For the entire appeal period, the criteria for TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.1, 4.3, 4.7, 4.10, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board's decision herein to grant entitlement to TDIU from the earliest effective date possible is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations with respect to this claim. 

As for the matter of the compensation for PTSD for the time period considered herein, the Board observes that the appeal with respect to this issue is based on the propriety of the initially assigned rating for PTSD following the grant of service connection for this disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating assigned by the June 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for PTSD, no additional 
38 U.S.C.A. § 5103(a) notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered, as have lay statements and statements by the Veteran, to include those posited at the February 2006 hearing.  In addition, multiple VA examinations and clinical opinions were obtained.  In their totality, these reports are adequate for adjudication as they reflect interviews with the Veteran, review of the record, and full mental health examinations that address the relevant rating criteria.  Barr v Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination addressing the severity of the Veteran's PTSD for the period in question has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran was provided an opportunity to set forth his contentions before a DRO at the aforementioned February 2006 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.    

Here, during the February 2006 hearing, the DRO noted the issue on appeal, and  information was solicited regarding the severity of the Veteran's PTSD.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Information was also solicited as to who was provided treatment for the Veteran's PTSD, and his sole response in this regard was that VA was providing such treatment.  Voluminous VA treatment reports have been obtained, and nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied with and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the adjudication below.  


II.  Analysis

The Board has reviewed all of the evidence of record, to include in the Veteran's claims file and the electronic files with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.   

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Entitlement to an Initial Rating in Excess of 50 percent
PTSD from March 25, 2003 and prior to March 20, 2012.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD has been rated under DC 9411, and the criteria for rating such psychiatric disability are set forth in the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The effective date of an award of increased compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Summarizing the pertinent facts and procedural history with the legal provisions above in mind, during the pendency of the Veteran's appeal, an August 2012 rating decision increased the rating for PTSD, previously rated at 50 percent effective from March 25, 2003, (the effective date of the grant of service connection for this disability), to 70 percent effective from March 20, 2012.  As the 70 percent rating was not assigned effective from the date of the grant of service connection, the matter of entitlement to a rating in excess of 50 percent prior to March 20, 2012, is for consideration, and was adjudicated by the December 2012 Board decision appealed to the Court.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  (As for a rating in excess of 70 percent for PTSD for the period beginning March 20, 2012, which was denied by the December 2012 Board decision, the Veteran's most recent appeal to the Court did not include this matter, and is not for consideration herein.)  

An increased (70 percent) rating prior to March 20, 2012, would have required a level of disability that approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, for example:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

The December 2012 Board decision found that the criteria for a 70 percent rating prior to March 20,2012, were not met, relying on there being prior to that time the lack of evidence of such symptoms as frequent suicidal ideation, obsessional rituals, abnormal speech, or "near continuous panic or depression."  With regard to the Veteran's ability to adapt  to stressful circumstances, the Board noted that while the Veteran indicated at his February 2006 RO hearing that he had retired from the Post Office because he could not handle the stress, the fact that he did not retire until he "had the time in" indicated that he did adapt to any stressful situations.  (Emphasis added).  Moreover, the Board noted that the Veteran was able to function and care for his grandchildren despite the deaths of his mother and stepson, his grandson's possible expulsion from school, and his granddaughter's overdose.  (Emphasis added). 

Also referenced in the December 2012 Board decision was a 2006 VA examination report noting that the Veteran's PTSD symptoms caused "minimal reduction of social, vocational, and mental functioning," and information indicating the Veteran appeared to have the ability to, with some exceptions, interact well with family members.  The opinion following a March 2010 VA examination that the Veteran's PTSD caused mild to moderate discomfort when interacting with other people and moderately reduced communication effectiveness was also referenced, and after listing numerous GAF scores recorded by VA clinicians from March 2003 to March 2012, which ranged from a low of 43 to a high of 61 [with GAF scores between 41 and 50 indicative of "serious" symptoms and GAF scores between 51 and 60 representing "moderate" symptoms], the Board found that such scores more closely approximated the criteria for a 50 percent rating rather than a 70 percent rating.  

A GAF score of 30 by a private clinician rendered in December 2009, as well as the opinion by this clinician that there was overwhelming evidence that the Veteran had severe psychiatric illness, complete disability, and essentially complete impairment of day-to-day functioning due to PTSD, was discounted by the December 2012 Board decision, to include on the basis that the Veteran had been able to work with the United States Postal Service for more than 25 years.  

The June 2014 Court decision found fault with the fact that the Board in its December 2012 decision "erred by not explaining why it analyzed whether the appellant can adapt, not whether he has difficulty adapting, which is a more easily met standard [and the standard listed at 38 C.F.R. § 4.130]."  (Emphasis in original).  The Court also found fault with the failure of the Board to consider whether a staged rating was warranted from March 2003 through March 2012, noting in this regard that while the Board "relie[d] heavily on the appellant's employment with the Post Office . . .  that [] ended in June 2005, only two years into the [period of time for consideration.]"  The Court also noted that in 2007, the Veteran was fired after only four days at his new job.  As such, the Court noted that even though the Board found that the Veteran was able to "function at work," it failed to explain why such was the case for the entire period of time prior to 2012.  

Following the June 2014 Court decision, the Veteran's attorney argued in a January 2015 statement that the criteria for at least a 70 percent rating for PTSD were met for the entire period from the March 25, 2003, grant of service connection to prior to March 20, 2012.   He emphasized that while it was not disputed that the Veteran had a long career with the United States Postal Service, he had difficulty adapting to his work environment during this career.  As support for this argument, the Veteran's attorney referenced a January 2009 letter from the Veteran's supervisor indicating that the Veteran's behavior would become so "dramatically inappropriate" that he would have to inform him that he would call the police if he did not calm down, as well as a March 2011 letter from a fellow union member attesting to the Veteran being "sullen and irritated" with management and co-workers.  He also noted that as the Veteran had not been able to secure lasting and gainful employment after his retirement from the Postal Service, it was not the case that his retirement was solely because he was eligible for such.  In this regard, he referenced a February 2009 letter from an employer subsequent to the Veteran's retirement from the Postal Service who noted that he had to dismiss the Veteran after just three days because he fought with fellow employees and had a "bad attitude." 

Also in support of at least a 70 percent rating for PTSD for period in question as argued by the Veteran's attorney was the fact that an April 2005 VA examination report noted that "[the Veteran's] medical history further demonstrates symptoms, such as 'detachment,' [] 'estrangement,' 'inability to show affection,' and 'isolation,' that prevent him from establishing effective relationship[s]."  The Veteran's attorney also noted that as set forth in a March 2003 VA examination report, the Veteran's family interactions were so limited that he had a separate place in his home that his family referred to as his "bunker."  While the Veteran's attorney acknowledged the fact that the Veteran was married and has not "completely cut himself off from his family," his PTSD symptoms had resulted in significant social impairment, even among his family members.  In this regard, the Veteran's attorney noted that at the July 2006 VA examination, the Veteran reported a need to "isolate himself in his own bedroom," and indicated that he and his wife slept separately.  

The Veteran's attorney also argued in support of at least a 70 percent rating for the period in question the fact that "[the Veteran's] medical history documents consistent problems with impaired impulse control and unprovoked anger, which have both impacted his ability to function in the workplace and impaired his family relationships."  Noted in this regard was a May 2003 private clinical report that discussed the Veteran becoming anxious and "mean" when playing with his grandchildren.  Also referenced was a May 2006 VA examination report noting three episodes of such overwhelming anger that despite trying to "walk away," the Veteran was "verbally aggressive."  The Veteran's attorney, after noting an April 2011 VA examination report in which the Veteran was trying to isolate himself after arguing with family members, stated that the Veteran's "pervasive feelings of anger have a direct effect on his family relations, and due to his need to isolate, cause significant deficiencies in his family relationships."  

By way of summary, the Veteran's attorney stated as follows: 

In the aggregate, [the Veteran's] pervasive symptomatology of anger, irritability, isolation and direct verbal attacks against his family and co-workers warrant at least a 70 percent rating [] from March 2003 through March 2012 because it is clear that his impaired impulse control, unprovoked irritability, [] inability to establish and maintain effective relationships, and difficulty adapting to stressful environments have caused [] deficiencies in work, mood, judgment, and family relations throughout the entire appeal period that warrant a 70 percent rating, if not [demonstrative of] total occupational and social impairment warranting [a] 100 percent [rating].  

Unless the preponderance of the evidence is against the Veteran's claim, it cannot be denied, and when a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  As such, and without finding error in the assignment of the ratings for such disability by the RO and consistent with Mauerhan, the Board will exercise its discretion to find from the evidence and argument set forth above that the evidence is in relative equipoise and conclude that the criteria for an initial 70 percent rating for PTSD have been met for the entirety  of the period from March 25, 2003, the effective date of the grant of service connection (which is also the date that entitlement to this rating arose), and prior to March 20, 2012.  Id.; 38 C.F.R. §§ 3.400, 4.130. 

As for whether the criteria for a schedular rating in excess of 70 percent (100 percent) at any time prior to March 20, 2012, are met, the Board finds that the criteria for a 100 percent rating for this period under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran had total occupational and social impairment during the time in question due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As indicated, the Veteran has been able to maintain his marriage and some relationships with family members and, thus, was not totally socially impaired during the time in question.  As such rating criteria requires that there be total social impairment, the Veteran does not meet the requirements for a 100 percent schedular rating for PTSD prior to March 20, 2012.  38 C.F.R. § 4.130.  

In determining that the schedular criteria for a rating in excess of 70 percent for the Veteran's PTSD are not met for the period in question, it is again emphasized that the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule in determining that a rating in excess of 70 percent is not for assignment prior to March 20, 2012.  See supra, Mauerhan.  

The Board emphasizes that in making the above determination that the criteria for a 100 percent schedular rating for the Veteran's PTSD are not met for the time in question, a staged 100 percent rating is not warranted as the Veteran's symptomatology has otherwise remained, essentially, stable throughout the period for consideration.  See Fenderson, Hart, supra.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his PTSD and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's PTSD.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's PTSD, and in evaluating the Veteran's PTSD, all relevant symptomatology, to include those not enumerated in the rating criteria, have been are considered.  
See Mauerhan, supra.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected PTSD .  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the Veteran's PTSD is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to TDIU effective from March 20, 2012, has been established, and the matter of entitlement to this benefit prior to that time is addressed immediately below. 

In sum, while entitlement to a 70 percent rating for PTSD for the period from March 25, 2003, and prior to March 20, 2012, is warranted, the preponderance of the evidence is against a rating in excess of 70 percent for PTSD during this period   Therefore, the benefit of the doubt doctrine is not applicable with respect to any claim for a rating in excess of 70 percent for PTSD prior to March 20, 2012, and such claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra. 

B.  Entitlement to TDIU Prior to March 20, 2012

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry for a grant of TDIU is whether service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a). 

In assessing functional impairment, a person may be considered to be too disabled to engage in employment although he or she is up and about and fairly comfortable at home or upon limited activity.  38 C.F.R. § 4.10.  

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the findings obtained on examination is not on whether the Veteran is unemployable due to his service-connected disabilities, but, rather, the functional impairment caused solely by his service-connected disabilities in concert.  VBA Fast Letter 13-13 (June 17, 2013).

The sole service connected disability is PTSD, rated (pursuant to the adjudication above) 70 percent effective from March 25, 2003.  As such, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) effective from March 25, 2003, the effective date of the grant of service connection for PTSD.  With application of the relevant legal criteria and Court precedent, and if entitlement to this benefit is otherwise shown from that time, TDIU may thus be assigned in this case effective from March 25, 2003.  See supra, Dingess, Rice; 38 C.F.R. § 3.400.  Therefore, TDIU may be granted effective from March 25, 2003, if the Veteran was shown to have been unable to follow substantially gainful employment from that date.  38 C.F.R. §§ 3.400, 4.16a.  

In determining that the evidence did not establish that the Veteran was incapable of substantial employment prior to March 20, 2012, in its December 2012 decision, the Board referenced such evidence as an April 2005 VA examination indicating that the Veteran was working full-time as a letter carrier; that the Veteran's retirement was based on "longevity of service, rather than a disability;" that a March 2010 VA examination indicated that the Veteran's PTSD would likely cause "moderate" to "high moderate" impairment of work and that his ability to think logically would not likely impact social or vocational functioning; and that post retirement, the Veteran was able to perform such functions as watching his grandchildren and much of the grocery shopping and cooking.  The Board also found that the GAF scores compiled prior to March 20, 2012, were not reflective of an individual who could not be pursue a gainful occupation.  
   
With respect to the matter of entitlement to TDIU prior to March 20, 2012, the Court in its June 2014 decision, in addition to, as relevant to the matter for consideration, finding that the Board did not adequately address the lack of employment or the Veteran's ability to maintain such after his retirement in 2005, found fault with the fact that the December 2012 Board decision did not consider the Veteran's contention that his work for the Postal Service should be discounted on the basis that such was "protected" employment as set forth at 38 C.F.R. § 4.16a because he was allowed to work only due to his union position, accommodating supervisors, and the permissive discipline polices of the applicable collective bargaining agreement.  The Court also found fault with the Board's reliance on the Veteran's ability to perform household activates in light of 38 C.F.R. § 4.10. 

In his January 2015 argument following the June 2014 Court decision, the Veteran's attorney argued that the Veteran's service with the Postal Service should be considered marginal "protected" employment as defined by 38 C.F.R. § 4.16a given that his behavior at work, "marked with angry outbursts and confrontations between himself and [] management," would not have been tolerated by most employers, and that it was only due to the protection of the Veteran's union involvement that he was able to maintain employment.  The Veteran's attorney also referenced the Veteran's difficulty in securing or maintaining employment since his retirement as support for the grant of TDIU from March 25, 2003.  

In short, the Board finds from the above that the positive and negative evidence with respect to the question of whether service-connected psychiatric disability precluded the Veteran from obtaining and maintaining gainful employment since March 25, 2003, is in relative balance.  As such, the Board resolves all reasonable doubt in favor of the Veteran and finds that the criteria for TDIU are met effective from March 25, 2003.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400,  4.16a, Gilbert, 1 Vet App. at 53-56. 

ORDER

For the period from March 25, 2003, and prior to March 20, 2012, a 70 percent rating, but no higher, for PTSD is granted, subject to regulations governing the payment of monetary awards.  

For the entire appeal period, entitlement to TDIU is granted, subject to regulations governing the payment of monetary awards.  

REMAND

As indicated in the Introduction, the Veteran has submitted a notice of disagreement with respect to claims for service connection for erectile dysfunction, special monthly compensation based on the loss of use of a creative organ, and entitlement to an earlier effective date for the grant of service connection for PTSD, to include on the basis of CUE.  Therefore, the AOJ will be requested below to complete an SOC addressing these issues.  Manlincon, supra.  The Board emphasizes, however, that to obtain appellate review of any of these issues, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200 , 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his attorney an SOC with respect to the issues of entitlement to service connection for erectile dysfunction, special monthly compensation based on the loss of use of a creative organ, and entitlement to an earlier effective date for the grant of service connection for PTSD to include on the basis of CUE along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to these issues.  The Veteran and his attorney are hereby reminded that to obtain appellate review of any of these issues, a timely appeal must be perfected; that is within one year of the May 29, 2014, notice of the denial of these claims or 60 days of the issuance of the SOC, whichever is later. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


